Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	*Applicant’s note that their species election is to ensure search and examination of Inventive Examples 1-3, and their election should not be construed to exclude inventive compositions of Examples 1-3 is acknowledged.
 
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, 13, 14 & 16-18 (i.e. the Examples 1-3 embodiments), in the reply filed on 13 December 2021 is acknowledged.  The traversal is on the ground(s) that the compositions in Table XIII do not include a quaternary ammonium guar as required by the instant claims and there is no search burden (reply, pg. 8).  This is not found persuasive because Gutmann teaches guar hydroxyl propyl trimonium chloride as a cellulosic polymer suitable for inclusion in the invention in an amount of 0.375% to about 3.75% ([0047]-[0049]). Patents are relevant for all they contain and disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
With regard to arguments pertaining to search burden, search burden is not a consideration under lack of lack of unity. Lack of a single general inventive concept under PCT Rule 13.1 due to lack of a special technical feature is the consideration. 
Claims 21, 22, 25 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 13 December 2021.

A) At least one cationic polymer- guar hydroxypropyltimonium chloride; 
B) At least one vegetal oil- coconut oil; 
-and-
C) At least one cosmetically acceptable ingredient-water (i.e. Examples 1-3) in the reply filed on 13 December 2021 is acknowledged.  The traversal is on the ground(s) that species are functionally and structurally related, for example cationic polymers are all polymers that are cationic (reply, pg. 8).  This is not found persuasive because the species are not structurally related or functionally related. For example, some cationic polymers may be organic (e.g. acrylics) while some are inorganic (i.e. silicones). Some may be water soluble, while others are oil-soluble.
No claims are withdrawn as a result of this election. 
The requirement is still deemed proper and is therefore made FINAL.
 
Claim Status
Applicant’s claim amendments, election, and arguments in the response filed 13 December 2021 are acknowledged. 
Claims 1, 3-11, 13, 14, 16-18, 21, 22, 25 & 26 are pending. 
Claims 2, 12, 15, 19, 20, 23, 24 & 27 are cancelled.
Claims 1, 3, 4, 14, 22 & 26 are amended. 
Claims 21, 22, 25 and 26 are withdrawn. 
Claims 1, 3-11, 13, 14 & 16-18 are under consideration.

Examination on the merits is extended to the extent of the following species:

B) At least one vegetal oil- coconut oil; 
-and-
C) At least one cosmetically acceptable ingredient-water. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 June 2020 has been fully considered by the examiner. A signed and initialed copy of each IDS is included with the instant Office Action.

Drawings
The drawings were received on 12 June 2020.  These drawings are accepted.

Claim Objections
Claims 8, 11, 13 and 17 are objected to because of the following informalities: 
Claim 8 has improper grammar reciting “selected from linear, branched saturated/unsaturated fatty alcohols”. Applicant may wish to consider whether an amendment to recite “the fatty alcohol is selected from linear or branched, and saturated or unsaturated fatty alcohols comprising…” would obviate the objection. Support is found at pg. 7-8 of the specification, having the concept and listing representative species.
Claim 11 is objected to because the claim has poor grammar.  The claim recites “the cationic surfactant is selected from quaternary ammonium salts.” The phrase, “selected from,” indicates there are multiple choices/options. However, only ONE option is recited (i.e. quaternary ammonium 
Claim 13 has an extra space between “claim 1” and the comma in line 1.
Claim 17 is grammatically incorrect due to the claim using an abbreviation first and then defining it [i.e. O/W (oil in water) emulsion]. Applicant wish to consider whether an amendment to claim 17 to recite “oil-in-water (O/W) emulsion” would obviate the objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13, 17 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 depends from claim 1. Claim 1 recites “at least two cationic surfactants...” which encompasses two or more cationic surfactants. However, claim 11 recites “the cationic surfactant is selected from quaternary ammonium salts…” thereby it is unclear whether just one, more than one, or all of the cationic surfactants must be quaternary salts (emphasis added).
Applicant may wish to consider whether a recitation of “the at least two cationic surfactants are selected from quaternary ammonium salts” would obviate the rejection.
Claim 13 depends from claim 1. Claim 1 recites “at least two cationic surfactants...” which encompasses two or more cationic surfactants. However, claim 13 recites “the amount of cationic surfactants is from about 0.35% to about 5% by weight…” thereby it is unclear whether the sum of just two, two or more, or all of the cationic surfactants must be about 0.35% to about 5.0% by weight.
Claim 17 recites the limitation "the form" in in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Applicant may wish to consider whether an amendment to recite “[t]he composition …is an oil-in-water (O/W) emulsion” would obviate the rejection.
Claim 18 recites the composition has “a viscosity from about 1.055 mPa.s to about 1.895 mPa.s.” Viscosity is a temperature dependent parameter. The claim does not recite the temperature in which this viscosity occurs; thereby the metes and bounds of the claim cannot be determined and the claim is unclear.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 4, 7, 13 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 depends from claim 1. Claim 1 recites the composition comprises “about 0.9 to about 1.5 % by weight of a quaternary ammonium guar… relative to the total weight of the composition”. Claim 4 recites “[t]he composition according to claim 1, wherein the amount of the quaternary ammonium guar is from about 0.9% to about 1.5% by weight, relative to the total weight of the composition.” Thereby, claim 4 fails to further limit claim 1.
Claim 7 depends from claim 1. Claim 1 recites the composition comprises “about 0.8 to about 5% by weight of a vegetal oil… relative to the total weight of the composition”. Claim 7 recites, “[t]he composition according to claim 1, wherein the amount of vegetal oil is from about 0.8% to about 5% by weight, relative to the total weight of the composition.” Thereby, claim 7 fails to further limit claim 1. 
Claim 13 depends from claim 1. Claim 1 recites the composition comprises about 0.35 to about 5% by weight of at least two cationic surfactants. Claim 13 recites, “[t]he composition…wherein the amount of cationic surfactants is from about 0.35 to about 5% by weight…” Thereby, claim 13 fails to further limit claim 1.
Claim 16 depends from claim 1. Claim 1 recites the composition comprises “vegetal oil… at least two cationic surfactants; all weights relative to the total weight of the composition” (emphasis added). Claim 16 recites, “[t]he composition… further comprising cosmetically surfactants … vegetal oils…” (emphasis added). Thereby, claim 16 fails to further limit claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, 13, 14, 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Millennial in Debt (Published: 11/03/2016) and Mette (US 2015/0174052).
With regard to claims 1, 3-11, 13, 14, 16 & 18, and the elected species, Millennial in Debt teaches a co-wash (i.e. a product cleanses and conditions hair) that is called “True” which comprises cetrimonium chloride and behentrimonium methosulfate (i.e. two cationic surfactants Millennial in Debt teaches the “True” co-wash comprises water (i.e. solvent); cetearyl alcohol, cetyl alcohol and stearyl alcohol (i.e. mixtures of cetyl alcohol and stearyl alcohol are cetearyl alcohol/cetanol; fatty alcohols comprising 6 to 60 carbon atoms); guar hydroxypropyltrimonium chloride; and Coco Nucifera (Coconut) oil, (pg. 19-20). Millennial in Debt teaches the “True” co-wash comprises aloe vera leaf juice (plant extract) fragrance, citric acid (pH adjuster), benzyl alcohol (i.e. preservative), propanediol (i.e. organic solvent), and tocopheryl acetate (i.e. vitamin E; pg. 19-20).
Millennial in Debt does not teach the recited amounts of guar hydroxypropyltrimonium chloride, Coco Nucifera (Coconut) oil, fatty alcohol or cationic surfactant.
In the same field of invention of compositions for treating keratin fibers (e.g. human hair) that significantly improve the conditioning properties and shine, Mette teaches a composition comprising cationic polymers, including guar hydroxypropyltrimonium chloride, in an amount from 0.01 to 10 wt %, and more particularly preferred 0.05 to 5 wt %,  based on the total agent ([0141], [0148] & [0160]). Mette teaches the composition comprises natural cosmetic oils, which include coconut oil, in an amount from 0.1 to 50 wt % based on the total agent, with 0.1 to 15 wt % particularly preferred ([0084] & [0089]). Thereby, Mette teaches the ratio of guar hydroxypropyltrimonium chloride to coconut oil ranges from 1:01 to 1:5, including 1:1.5 (0.1 coconut oil /10 % guar hydroxypropyl trimonium chloride =0.01; 50% cosmetic oil /10% guar hydroxypropyl trimonium chloride = 5; 15% cosmetic oil/ 10% guar hydroxypropyl trimonium chloride=1.5). Mette teaches the compositions comprise cationic surfactants of the formula:

    PNG
    media_image1.png
    125
    362
    media_image1.png
    Greyscale
in which the A anion is taught to be “chloride or bromide, as well as methosulfates” ([0025] & [0026]). Mette teaches the cation of the surfactant may be behentrimonium and cetrimonium ion (encompassing behentrimonium methosulfate; [0027]).  Mette explicitly teaches behentrimonium chloride and/or cetyltrimonium (i.e. cetrimonium) chloride as preferred [0027]. Mette teaches the cationic surfactants are included in the compositions in a quantity from 0.1 to 6.0 wt %, with quantities from 0.3 to 2.5% are highly preferred [0028]. Mette teaches inclusion of fatty alcohols, in an amount of 0.1 to 30 wt % based on the total agent, with 0.1 to 5 wt % as particularly advantageous, and exemplifies cetearyl alcohol in an amount of 2.7 % in Inventive Example 1 ([0078]-[0080] & [0318]). Notably, Mette also teaches inclusion of Trideceth-5, amodimethicone, glycerides,  isopropyl alcohol, sunflower oil, ester oils  and glycerol as suitable reagents (abstract; Table 2; [0024], [0044], [0047], [0084] & [0320]).
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.
Exemplary rationales that may support a conclusion of obviousness include:

(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing to have modified Millennial in Debt’s True co-wash by adjusting the amounts of guar hydroxypropyltrimonium chloride to be 0.05 to 5 wt %; coconut oil to 0.1 to 15 wt %; fatty alcohol/cetearyl alcohol to 0.1 to 5 wt %; and cationic surfactant (i.e. behentrimonium sulfate + cetrimonium chloride) to be 0.1 to 6.0 wt % as suggested by Mette because Millennial in Debt and Mette are directed to compositions which condition hair and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to use the reagents in amounts taught as suitable in the art for conditioning and treating hair.
With regard to the recited ranges amounts of quaternary ammonium guar/guar hydroxypropyl-trimonium chloride, vegetal oil/coconut oil, fatty alcohol/cetearyl alcohol and cationic surfactant(s)/behentrimonium sulfate +cetrimonium chloride, the combined teachings of Millennial in Debt and Mette teach these reagents in amounts which overlap or fall within the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to the recited viscosity range for the composition, the composition suggested by the combined teachings of Millennial in Debt and Mette necessarily have a viscosity from about 1.055 mPa.s to about 1.895 mPa.s because the combined teachings of Millennial in Debt and Mette suggest a composition comprising the recited reagents in the recited amounts. This assertion is further supported by ingredient list of the True co-wash taught by Millennial in Debt in that it does not contain any thickening agents (e.g. cellulose, acrylates, starch and etc.) and the purpose of the formulation (i.e. a liquid with a low enough viscosity so it may be applied to the hair and scalp and worked through hair). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Millennial in Debt and Mette as applied to claims 1, 3-11, 13, 14, 16 & 18 above, and further in view of Nieto (Published: 04/09/2002).
With regard to claim 17, and the elected species, the teachings of Millennial in Debt and Mette are described above. In brief, the combined teachings of Millennial in Debt and Mette suggest co-washes (i.e. conditioning washes) for hair. The True co-wash taught by Millennial in Debt comprises propanediol (i.e. humectant), water, coconut oil and cationic surfactants (i.e. cetrimonium chloride and behentrimonium methosulfate), thereby, the True co-wash is reasonably an emulsion.
Neither Millennial in Debt nor Mette teach the composition is an oil-in-water emulsion.

Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
 
Note that the list of rationales provided is not intended to be an all-inclusive list.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel. 
Here, at least rationale (G) may be employed in which it would have been prima facie obvious to the ordinary skilled artisan, at the time of filing to have modified the co-wash suggested by the combined teachings of Millennial in Debt and Mette by formulating the co-wash as an oil-in-water emulsion as suggested by Nieto because Millennial in Debt, Mette and Nieto are directed to compositions which condition hair and it is obvious to modify similar compositions in the same way. The ordinary skilled artisan would have been motivated to do so, with an expectation of success, in order to formulate the hair conditioning co-wash into a form taught as suitable for most hair conditioning compositions in the haircare art.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI K MATTISON whose telephone number is (571)270-5866. The examiner can normally be reached 9-7 (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Blanchard can be reached on 5712720827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI K MATTISON/Examiner, Art Unit 1619   

/NICOLE P BABSON/Primary Examiner, Art Unit 1619